Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
This is a Non-Final first action on the merits in response to the application filed on 10/31/2019.  Claims 1-20 are pending and addressed below.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/31/2019 and 1/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “in response to the indication, computing, by the server computer, effects of setting the endogenous variable at different levels with respect to a number of introductions, a number of leads, a number of expected sales of the item, or a combination thereof.”  It is unclear if the underlined portion requires all of the elements at least one of a number of leads, a number of leads, a number of expected sales of the item?  Therefore, claim 1 is indefinite. For purpose of examination, this claim limitation will be interpreted as “a least one of a number of introductions, a number of leads, a number of expected sales of the item, or a combination thereof.  
Claim 11 is rejected for the same reason as claim 1.
Claims 2-10 and 12-20 are also rejected based on their dependencies on claims 1 or 11.  
Claim 2 recites, “and to visualize how varying a value of a dealer-selected endogenous feature changes the plurality of metrics.”  Claim 2 depends on claim 1 and claim 1 recites, “receiving, by the server computer through the user interface on the user device, an indication that an endogenous variable has been selected from the endogenous variables for further analysis.”  Based on claim 1, the endogenous variable has been selected not an endogenous feature. So, it appears that from claim1 the visualization of the effects is from the indication of the endogenous variable being selected and not “a dealer-selected endogenous feature”.  So it is unclear what claim 2 is trying to claim.
Claim 12 is also rejected for the same reason as claim 2.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims recite, in part, providing a view comprising endogenous variables and exogenous variables associated with an item, each of the endogenous variables representing an endogenous feature of a dealer with respect to the item, the endogenous feature changeable by the dealer, each of the exogenous variables representing an exogenous feature of the dealer with respect to the item,  the exogenous feature not changeable by the dealer, receiving an indication that an endogenous variable has been selected from the endogenous variables for further analysis, the endogenous variable having a value set by the dealer, the value associated with a display position for the dealer that the website is to display to a website visitor inquiring about the item through the website; in response to the indication, computing effects of setting the endogenous variable at different levels with respect to a number of introductions, a number of leads, a number of expected sales of the item, or a combination thereof; generating a visualization of the effects of setting the endogenous variable at the different levels; and providing the visualization of the effects of setting the endogenous variable at the different levels.
 Step 2A, Prong 1:  These limitations are drafted in a method and a system, and under their broadest reasonable interpretations, recites a certain method of organizing human activity and a mathematical concept.  The claims receives information through an input, computes effects of the information, and generates information.  The steps of receiving information and generating information are directed to certain methods of organizing human activity because these steps are commercial interactions. The step of 
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of user device, a user interface, and a server computer under control of the dealer, the server computer associated with the website and operating independently of the dealer.  These computing elements are are recited at a high-level of generality (i.e., as a generic device performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a computer.  The additional element of “providing the visualization of the effects of setting the endogenous variable at the different levels” is just insignificant extra solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “providing the visualization of the effects of setting the endogenous variable at the different levels” is insignificant just extra solution activity and is just outputting data which the courts have found not to be significantly more. See MPEP 2106.05(a) I, “Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45, 127 USPQ2d 1553, 1559-60 (Fed. Cir. 2018)”.  Therefore, the claims considered as a whole are not patent eligible.
Dependent claims 2-10 and 12-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitations fail to establish that the claims are not directed to the same abstract idea of Independent Claims 1 and 11 without significantly more.
Dependent claims 2 and 12 further narrow the visualization of the effect by provided more details which is just information that is shown and therefore not significantly more because it is just outputting information.
Dependent claims 3 and 13 recite, determining eligible dealers in the geographic unit and, for each respective dealer of the eligible dealers in the geographic unit, determining an expected revenue that the respective dealer is to pay an intermediary; sorting the eligible dealers in the geographic unit based on the expected revenue determined for the respective dealer; in accordance with the sorting, assigning a rank to the respective dealer of the eligible dealers in the geographic unit; selecting a set of dealers from the eligible dealers in the geographic unit based on the rank assigned to the respective dealer; determining, display positions of the set of dealers on the website based on the rank assigned to the respective dealer; and presenting the set of dealers in the geographic unit to the website visitor through the website according to the display positions thus determined.  These limitations are directed to certain methods of organizing human activity since information is being determined based on dealer information, then the deals are being sorted, assigned a rank, selected and then 
Dependent claims 4 and 14 further limit the endogenous feature and are therefore part of the abstract idea of claims 1 and 11.  
Dependent claims 5 and 15 further limit the exogenous feature and are therefore part of the abstract idea of claims 1 and 11.  
Dependent claims 6 and 16 further limit the visualization of the effects by stating that it is a data structure, table or graph, which reinforces that the visualization of the effects are just insignificant extra solution activity of just outputting information.
Dependent claims 7 and 17 further limit the item and are therefore part of the abstract idea of claims 1 and 11.  
Dependent claims 8 and 18 recite determining an adjustment to the value of the endogenous variable such that the display position for the dealer is within a maximum number of display positions that the website is to display to a website visitor inquiring about the item through the website, which is directed to a mathematical concept since is determining an adjustment to the value of the endogenous variable.
Dependent claims 9 and 19 recite determining an adjustment to the value of the endogenous variable such that the display position for the dealer is at a specific position that the website is to display to a website visitor inquiring about the item through the website, which is directed to a mathematical concept since is determining an adjustment to the value of the endogenous variable.
Therefore, when the claims are taken individually or a whole, they are not significantly more than the abstract idea.

Allowable Subject Matter
Claims 1-20 are allowable once all of the above rejections have been overcome.  
The following prior art references are relevant to the claims but in combination do not teach all of the claimed elements of the independent claims.
Pollak (2009/0006118) explains that a dealer can dynamically adjust different factors to obtain an optimal price (which affects a price rank)
Pyle (9,600,822) discusses presenting a filtered listings that lists only those merchants meeting the predetermine criteria the user has specified
Dumon et al. (2010/0262495) discusses business rules which might be used to demote an item listing where the business rule is comprised of two parts, a conditional statement and an adjustment factor.  The conditional statement sets forth two expressions joined by an "&" symbol, wherein one expression involves an item attribute, and the other expression involves a seller attribute.
Pollack (2010/0088158) provides a competitive pricing tool so that automobile dealers can more efficiently and effectively price their used vehicles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855.  The examiner can normally be reached on Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIE P BRADY/Primary Examiner, Art Unit 3621